Crew III, J.
(concurring in part and dissenting in part). I agree with the majority that plaintiff satisfied its initial burden by presenting a properly signed instrument and that the burden therefore shifted to defendant to establish a genuine defense (see, First Intl. Bank v Blankstein & Son, 59 NY2d 436, 444). In this regard, although the note appears on its face to be a full recourse instrument, defendant and Dreamstreet Holsteins, Inc. entered into a number of other agreements as part of the same transaction (see, UCC 3-119 [1]) including, inter alia, a security agreement that makes reference to a limited recourse promissory note in the amount of $240,000. I am of the view that this document raises a question of fact as to whether defendant has a valid defense to the note.
As to the status of Cooperative Céntrale Raiffeisen-Boerenleenbank, B.A. (hereinafter Rabobank) as a holder in due course, a vice-president of Rabobank averred in a supporting affidavit that Rabobank took the note in good faith and without notice of any defense, and such a statement is suffi*104cient to sustain the holder’s burden on this point (see, First Intl. Bank v Blankstein & Son, supra, at 444; Chemical Bank v Haskell, 51 NY2d 85, 93). It appears, however, that the security agreement was made available to Rabobank in conjunction with the underlying loan transaction, and I am of the view that the availability of that document and the language contained therein is sufficient to raise a question of fact as to whether Rabobank actually knew that it was in possession of a limited recourse note. The fact that Rabobank’s vice-president states that the note was taken without notice of a defense creates a question of credibility which cannot be resolved on a motion for summary judgment (see, Cammarere v Villanova, 166 AD2d 760). Accordingly, I conclude that there is a question of fact as to whether Rabobank and plaintiff, as Rabobank’s assignee (see, UCC 3-201), may assert the rights of a holder in due course. Under these circumstances, both defendant’s motion and plaintiffs cross motion for summary judgment should be denied.
Mikoll, J. P., Yesawich Jr. and Harvey, JJ., concur with Mercure, J.; Crew III, J., concurs in part and dissents in part in a separate opinion.
Ordered that the order is modified, on the law, with costs to plaintiff, by reversing so much thereof as partially granted defendant’s motion for summary judgment upon reargument; said motion denied, partial summary judgment is awarded to plaintiff and it is declared that plaintiff may assert the rights of a holder in due course; and, as so modified, affirmed. [As amended by order entered Oct. 15, 1993.]